MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The request is, in part, based upon the complaint that the court failed to pass upon the point that juror Aylor should be held to have been an unfair and prejudiced juror, and that he should have advised counsel for appellant on his voir dire examination that he had heard of the result of a former trial of appellant. We will consider only the matter mentioned as the other questions suggested in the motion have been fully discussed, and, we think, properly disposed of.
Upon examination of Mr. Aylor on voir dire he said that he had not from hearsay or otherwise formed or expressed any opinion that would influence him in reaching a verdict; that he did not know either appellant or deceased. He was not asked whether he had heard what the result of any former trial may have been. Information that there had been former trials was gotten before the jury legitimately during- the present trial. It developed upon hearing of the motion for new trial that Mr. Aylor had heard someone say that upon a former trial appellant had been given the death penalty. Notwithstanding the juror was asked no question upon his voir dire examination which would have revealed such information on the juror’s part it is contended that the juror ought to have advised counsel for appellant of such information, and that in failing to do so he misled appellant and his counsel, and that a reversal should follow. Appellant relies upon Adams v. State, 92 Tex. Cr. R. 264, 243 S. W. 474, to support his proposition. Without discussion the Adams case has been followed in a *634number of opinions which may be found by reference to Shepard’s Reporter Citations and other citators as well. If any question had been asked the juror which would have naturally elicited a disclosure as to what he had heard, and he withheld the information it would have furnished some basis for the contention that he was an impartial juror. No. such inquiry was directed to said juror. We are asked to hold as a matter of law that because the juror had been told of the result of a former trial of appellant it characterized him as an unfair and prejudiced juror. He may have heard of the result, just as he might from hearsay have learned of some other facts, and yet be a perfectly fair and impartial juror notwithstanding his hearsay information.
After a most careful consideration of the matter we believe that if the Adams case (supra) and others go to the extent of supporting appellant’s contention they go too far, and they are hereby modified to the extent here indicated. It appears to us that the opinions, both original and on rehearing in Wells v. State, 111 Tex. Cr. R. 21, 10 S. W. (2d) 991, announce the correct principle.
Appellant’s second motion for rehearing is denied.